DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 03/04/2021; claim(s) 9- 17 is/are pending in this application; claim(s) 9 & 13 is/are independent claim(s); claims 1- 8 are cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
A) Argument against claim interpretation -112(f):
Applicant argues:

 “claims are herein amended as to not invoke 35 USC § l 12(t) and to better correspond to the terms of the original disclosure. For example, the previously recited management section is amended to the structural management computer
	…
In view of the present amendments, the interpretation under 35 USC § 112(f) is requested to be withdrawn” (Remarks, page 8).
	
	Response: Examiner notes that applicant merely amends the claim elements “management section” of claim 1 to the “management computer” and “a process control section” of claim 13 to “a process computer”. Accordingly, only these claim elements are not interpreted under 112(f) since these phrases are capable of performing the claimed function as can be clear to PHOSITA. 
	However, other various claim elements are still treated under 112(f) as shown and discussed below. Applicant’s reply does not provide any specific reasons why each 

B) Arguments against prior art -103 rejections:
 	Applicant’s arguments (See, Remarks, pages 9-10) with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12 objected to because of the following informalities:
The claim element “the management control section” should be “a management control section” because claim 9, upon which the claim 12 depends, is amended to remove this element. Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 In claims 9- 12 & 16:

b) a communication section: This element is discussed in paras. 0012, 0017, 0033.

Claims 11 & 15: Supply section, collection section, imaging section, conveyance section, collection section, printing section, inspection section discussed in para. 0014 and fig. 1.

Claim 12: management control section, discussed in para. 0017.

Claim 13- 15 & 17: a communication section, discussed as element 24 in para. 0012.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claim(s) 9- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO2016051602A, Publication Date: 1April 7, 2016. The “US 20170311494 A1” is used for the citation and English translation purposes since this is US equivalent to the relied WO2016051602A) in view of Kuss et al. (US 20130190963, hereinafter Kuss).

Regarding claim 13, Hayashi teaches/suggests a mounting-related device [“multiple component mounting machines 10” with CPU 71 as shown in figs. 2, 4], used in a mounting system [system of fig. 1] including a management device [“management device 80 that manages the entire component mounting system” having “CPU 81, ROM 82” as shown in fig. 4 and para. 0037] configured to manage information, wherein the mounting-related device exchanges information with the management device via a network and comprises ([0029, 0036]):
a) a communication section [input and output interface of the controller 70, wherein “control device 70 is connected to management device 80 in a bidirectional communication manner”] configured to [“exchange of data and control signals”] receive information [“device 70 receives the production plan transmitted from management device 80”] from the management device via the network, and to transmit information to the management device via the network ([0036, 0038, 0044]),
b) a mounting-related processing section [“CPU 71 of control device 70”] configured to perform a mounting-related process related to a mounting process for mounting a component on a board ([0039]), and
c) a process computer2 [“Control device 70” of fig. 4 is a part of the machine 10] configured to:
c1) increment [“On the other hand, when CPU 71 determines… an increment in the recovery count number Nr by 1 is performed (S180),”] an error count [“recovery count number Nr”] each time an error occurs in the mounting-related processing section ([0042]);
c2) stop [“when CPU 71 determines that the recovery count number Nr is larger than or equal to the defined count number Nth, error stoppage of component mounting machine 10 is performed (S190),”] the mounting-related process of the mounting-related processing section, when the error count of the mounting-related processing section reaches a predetermined number ([0042]);
c3) transmit [“and a stoppage signal is transmitted to management device 80 (S200”)] with the communication section device stoppage information, indicating that the device has stopped, to the management device, the stoppage information being information of the one of the mounting-related devices that caused the error count to exceed the predetermined count number ([0042, 0044]), and
cancelling operation is performed resets the recovery count number Nr to the value of 0 S230”] the error count and causes the mounting-related processing section to resume [“and processing returns to the processing (mounting operation) in S100”] the stopped mounting-related process ([0037, 0042-0044]).
Hayashi teaches the communication section to receive various commands sent from the management device to perform its control functions ([0038]).
However, Hayashi does not teach the management device to send and the communication section of the mounting related device to receive a command to resume the mounting-related process and a command to reset the count number of errors as claimed. Hayashi is also silent about teach the stoppage information sent to the management to include “an image of the mounting-related processing section” as claimed and shown above with strikethrough emphasis.
Kuss teaches one or more industrial devices 10/210, under control of a management device [computer 104, analogous to “management device 80” of Hayashi] configured to manage information, wherein the one or more industrial devices exchange diagnostic information with the management device via a network 105 so that the management device can provide mechanism to handle various fault situations by receiving information with one or more images to allow the operator of the management device to remotely assess the incidents and to resume the industrial process after reviewing the one or more images ([0006, 0009, 0031, 0052], fig. 3). computer of fig. 2 used by the device 10/210] configured to:
stop [“vehicle 10 or 210 makes the unplanned stoppage“] the industrial device that experiences an error condition ([0047]);
transmit with the communication section device stoppage information [“an incident message is transmitted…the plurality of the images acquired immediately prior to the incident”], indicating that the device has stopped to the management device, the stoppage information being an image [“vehicle controller 21 in that vehicle replies to the image request…” and “current images are sent from the industrial vehicle 10 or 210 to the asset management computer 104 which displays the images”. Here, the images is captured and processed by the controller 21, thus this image information can be called image of the processing section of device 10] of the industrial-related processing section of the one of the industrial devices that caused the error ([0011, 0049-0050]), and
when the communication section receives a command [“operation of the vehicle's control system 20 is restored to the autonomous mode by another command sent”] to resume the industrial-related process, causes the industrial-related processing section to resume the stopped mounting-related process ([0050-0052]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the above teachings of Kuss in the system of Hayashi because they both related to a technical problem of diagnosing of minor error stoppage conditions of one or more computer controlled industrial devices under direction of a management device (ii) and modify the system of Hayashi to cause its management the combination of Hayashi and Kuss (not individually) teaches each limitation of this claim and renders invention of this claim obvious to PHOSITA.
Hayashi teaches:
[0036], In addition, control device 70 is connected to management device 80 in a bidirectional communication manner, and exchange of data and control signals is performed between the two items.

[0042] On the other hand, when CPU 71 determines that a pickup defect has occurred, the CPU determines whether the recovery count number Nr is larger than or equal to a defined count number Nth (S170). Here, the defined count number Nth means the quantity of repetitions of the recovery processing which are allowed, and is updated by the management device 80 performing a defined-count-number updating process which will be described below. Note that the defined count number Nth is set to an initial value Nini at the time of start of production. When CPU 71 determines that the recovery count number Nr is smaller than the defined count number Nth, an increment in the recovery count number Nr by 1 is performed (S180), processing return to S100, and the recovery processing of repeating the pickup operation is performed. that the recovery count number Nr is larger than or equal to the defined count number Nth, error stoppage of component mounting machine 10 is performed (S190), and a stoppage signal is transmitted to management device 80 (S200). Management device 80 that receives the stoppage signal performs error notification which will be described below. In this manner, the operator checks circumstances of the error stoppage, takes necessary measures, and cancels the error stoppage. In the present embodiment, the operator detaches component supply device 20 (tape feeder) from the feeder table then remounts the component supply device, thereby resetting feeder power, and thereby cancelling the error stoppage. Note that, when the feeder power is reset, component supply device 20 (tape feeder) performs predetermined initialization operations such as positioning tape feeding mechanism 24 (sprocket) at the original point.

Kuss teaches:
[0052] In a like manner, when an impact of the vehicle causes the unplanned stoppage and transmission of an incident message to the asset management computer 104, the image data in that message can be viewed at that computer. This enables supervisory personnel to observe the environment of the industrial vehicle 10 and learn the nature and severity of the impact that occurred. Thus the supervisory personnel can determine whether the industrial vehicle is operable, in which case appropriate commands are sent from the asset management computer 104 to the industrial vehicle instructing appropriate vehicle operation. Alternatively in the case of a significant impact, the supervisory personnel can dispatch a repair technician to attend to the industrial vehicle.

Regarding claim 14, Hayashi in view of Kuss further teaches/suggests the mounting-related device of claim 13, 
wherein the mounting-related device further comprises an imaging section [“camera”] configured to capture an image of the mounting-related processing section (Hayashi, [0035] & Kuss, [0118]); and
after S200 in Hayashi’s fig.5 and waiting to receive cancel operation, causing the supervisor personnel of the management computer 80 to send an image request message and device 10 to reply the to the image request message by gathering the image data from), causes the imaging section to capture an image of the mounting-related processing section and causes the management device to transmit the captured image to the transmitting section as the stoppage information when the receiving section receives a command to transmit an image of the cause of the device stoppage from the management device (Hayashi, [0046], Kuss, [0049]).

Regarding claim 15, Hayashi in view of Kuss further teaches/suggests the mounting-related device of claim 13, 
wherein the mounting-related processing section comprises at least one of: a supply section for supplying a component [“component supply device 20”]; a pickup section for picking up the component; an imaging section for capturing the component; a conveyance section configured to convey a board; a printing section for printing a viscous fluid on the substrate, and an inspection section for inspecting a state of the component and/or the substrate (Hayashi, [0029]), 
wherein the process computer stops the device based on one or more information of: a pickup error of the pickup section [“an upright pickup error.. and so on”]; an image processing error of the imaging section; a conveyance error of the 
 wherein the process control section computer causes [“a stoppage signal is transmitted to management device 80 (S200)”] the transmission communication section to transmit the device stoppage information (Hayashi, [0042]).

Regarding claim 17, Hayashi in view of Kuss further teaches/suggests a mounting system [system of fig. 1 of Hayashi as modified with the Kuss’s fig. 3] comprising the management device [device 80/computer 104] of claim 13 (Fig. 1 of Hayashi and Fig. 3 of Kuss).

Regarding claim 9, the rejection applied to the claim 13 is incorporated. Therefore, only in summary, Hayashi teaches a management device [“management device 80”], being used in a mounting system including one or more mounting-related devices and exchanging information with the mounting-related devices via a network, each mounting-related device being provided with a mounting-related processing section configured to perform a mounting-related process mounting a component on a board, the management device comprising: ([0037], Figs. 1, 4);
a display [“display 88”] configured to display information to a user ([0037]);
an input section [keyboard or input device 87] configured to receive an instruction from the user ([0037], fig. 4);
interface 85] configured to acquire information from the mounting-related devices via the network, and information to the mounting-related device via the network ([0042]); and
a management computer [CPU 81+ ROM 82+ HDD 83+ RAM 84] configured to
-3increment an error count [S180] each time an error occurs in the mounting-related devices, stop [S190] one of the mounting-related devices when the error count exceeds a predetermined count number ([0037, 0042]);
cause stoppage information to display [“displaying a warning screen on display 88”] on the display when the communication section acquires device stoppage information from the mounting-related devices based on an error of the mounting-related processing section, the stoppage information being information of the mounting-related processing section of the one of the mounting-related devices that caused the error count to exceed the predetermined count number ([0037, 0046]); and
cause the communication section to output [any information/commands sent from the management device 80 to the device 10] resets the recovery count number Nr to the value of 0 (S230),” indirectly performed by the management device because the action of the CPU 71 are based on the commands previously provided by the CPU 81] the error count to the one of the mounting-related devices 
Hayashi does not teach the features shown above with strikethrough emphasis. Put differently, Hayashi does not teach: (i) the stoppage information received by the management device to “an image of the mounting-related processing section of the one of the mounting-related devices” (ii), the management computer to cause to output a resume command to resume the mounting-related processes, when an instruction to resume execution from the input section is received.
Kuss teaches a management computer remotely resuming stoppage conditions of one or more industrial devices that are in stoppage condition (entered due to various error conditions) after receiving and evaluating an image of the processing section of the one of the industrial devices by a supervisory personnel ([0050-0052], fig. 3). More specifically, Kuss teaches a management device comprising:
a) a management computer [processing part of the computer 104, analogous to management device 80 of Hayashi] configured to 
a1) cause stoppage information to display on the display when its communication section acquires device stoppage information from the mounting-related devices based on an error of the mounting-related processing section, the stoppage information being an image [“the image data in that message can be viewed at that computer”] of the industrial-related processing section of the one of the mounting-related devices ([0049, 0052]);
a2) cause the communication section to output a resume command [“whether the industrial vehicle is operable …appropriate commands are sent… appropriate vehicle operation”. If the personnel sees that the device10 is operable or not badly damaged, the personnel has option to restore the operation] to resume the industrial-related process to the one of the industrial devices that is stopped, when an instruction to resume execution from the input section is received ([0050, 0052]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the above teachings of Kuss in the system of Hayashi because they both related to a technical problem of diagnosing of minor error stoppage conditions of one or more computer controlled industrial devices under direction of a management device (ii) and modify the system of Hayashi to cause its management device 80 to receive an image of the mounting-related processing section that caused the error count to exceed the predetermined counter number and allow a supervisory personnel to transmit a command to resume the stopped mounting related process and reset the count number after reviewing of the received images as in Kuss. 
Doing so after receiving stoppage signal (at S200) and before receiving cancel operation in S210, a supervisory personnel located at the management device 80 himself/herself can evaluate the environment of the mounting machines 10 having error count exceeding a count number and can decide to resume the process early to improve production efficiency (Kuss, [0052] & Hayashi, [0051]). Of-course when the supervisory personnel of the management device 80 decides to resume the operation of the mounting machine 10 that has transmitted stoppage signal, sending of the commands from the management device to reset error count also would be obvious so that the mounting machine 10 can correctly send stoppage signal in next round of the the combination of Hayashi and Kuss (not individually) teaches each limitation of this claim and renders invention of this claim obvious to PHOSITA.

Regarding claim 10, Hayashi in view of Kuss further teaches/suggests the management device of claim 9, wherein the communication section outputs, after acquiring the device stoppage information from the communication section, a command to transmit an image of the cause of the device stoppage to the mounting-related device, and wherein the management device causes the display to display the image when the communication section acquires the image (Hayashi, [0088] & Kuss, [0049, 052]. In the combination of Hayashi and Kuss, the user of the management device 80 can send request to reply the device 10 to gather the image data for viewing).

Regarding claim 11, Hayashi in view of Kuss further teaches/suggests the management device of claim 9, 
wherein the mounting-related device [“component mounting machine 10”] comprises the mounting-related processing section including at least one of a supply section [“supply device 20 that supplies component P”] configured to supply a component; a collection section configured to collect the component; an imaging section for imaging the component; a conveyance section [“conveyance device 30,”] configured to convey a board, and a printing section configured to print a viscous fluid onto the substrate, and an inspection section for inspecting a state of the component and/or the substrate (Hayashi, fig. 2, [0029]); and 
one or more information of: a pickup error [“an upright pickup error in which… and so on”] of the pickup section; an image processing error of the imaging section; a conveyance error of conveyance section; a print processing error of the printing section, and an inspection error of the inspection section (Hayashi, [0040, 0042]).

Regarding claim 12, Hayashi in view of Kuss further teaches/suggests the management device according to claim 9,
wherein the communication section also outputs [commands (e.g., “exchange of data and control signals”) from the management devices sent to the device 10] information to a terminal [display/keyboard part of the device 10 that allows user to provide various inputs such as to provide “cancel stoppage”] of an operator working in the mounting-related device (Fig. 1, [0036, 0044] of Hayashi and fig. 3 of Kuss), and
wherein the management control section [CPU of the management device 80], upon a work instruction from the input section being inputted to the mounting-related device in suspension, causes the output communication section to output [output sent from the management 80/104 to implement “the industrial vehicle is operable, in which case appropriate commands are sent from the asset management” based on commands of the “supervisory personnel”] the work instruction to the terminal of the operator in charge of the stopped mounting-related device (Kuss, [0025, 0052]).
Regarding claim 16, Hayashi in view of Kuss further teaches a mounting system comprising the management device of claim 9 (Fig. 1 of Hayashi & fig. 3 of Kuss).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Earlier than the filing date (01/10/2017) of the instant application and with different inventor. See, MPEP 2154.02(C)-The AIA  35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under AIA  35 U.S.C. 102(a)(1)  (disclosures made before the effective filing date of the claimed invention). Thus, if the publication date or issue date of a U.S. patent document is before the effective filing date of the claimed invention, it may be prior art under AIA  35 U.S.C. 102(a)(1), regardless of common ownership or the existence of an obligation to assign. Also, even if a U.S. patent or U.S. published application is not prior art under AIA  35 U.S.C. 102  or 103  as a result of AIA  35 U.S.C. 102(b)(2)(C
        
        2 Examiner notes that the functions of the “mounting-related devices” 13- 16 or its processor/CPU 31 are discussed with respect to fig. 4 (¶¶ 0018-0022) of the applicant’s specification.
        3 Examiner acknowledges the steps of incrementing error and stopping of the device is performed by the CPU 71 but not by the CPU 81 directly in Hayashi’s system. However, the action performed by the CPU 71 is based on the commands sent to it from the CPU 81. See, para. 0038. Accordingly, the actions performed by the CPU 71 can be called actions indirectly performed by the CPU 81 as well in view of the specification under BRI. Please note, in applicant’s specification also, these functions are performed by the CPU 31 of the mounting related device 15 rather than the CPU 52 of the management device 50. See paras. 0018-0022 of the applicant’s specification.  Furthermore, requiring the management computer 52 directly performing increment error and stopping device 15 would be a “new matter”.